DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 through 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US 20190358814 A1).

In regards to claim 1, Park discloses a robot ([0001]: “invention relates to an airport robot”) comprising: 
a memory configured to store information on a set of landmarks present in a space associated with the robot ([0072]: “controller 150 may set the path PATH1, based on map information received from a memory”); 
a transceiver ([0034]: “the server 300 may transmit the stored information to the airport robot 100 or the mobile terminal 500. In addition, the server 300 may transmit command signals to a plurality of the airport robots”); 
a sensor ([0041]: “the obstacle recognition unit 130 including various kinds of sensor”); and 
a processor coupled to the memory ([Fig.2, Fig. 3 & 0072]: “The controller 150 may set the path PATH1, based on map information received from a memory (not shown) or the server 300”), wherein the processor is configured to: 
determine an initial position of an object ([0098]: “robot 1002 may move to a start position… the first airport robot 100_1 may transmit information about an arrival estimation time to the second airport robot 1002, and the second airport robot 100_2 may move to a start position of the second path, based on the arrival estimation time of the first airport robot” wherein the arrival time and position of the user reads initial position of the object); 
determine at least one first landmark, from the set of landmarks ([0061]: “the airport 600 is divided into first to ninth regions 601 to 609, each of the plurality of airport robots 100_1 to 100_9 may be disposed in one region” where each region reads on landmark), corresponding to at least one first position of the object detected by the sensor during a movement of the object in the space ([0048]: “The SLAM camera 183 may implement simultaneous position tracing and mapping technology. The airport robot may detect ambient environment information by suing [sic] the SLAM camera 183 and may process obtained information to generate a map corresponding to a duty performing space and simultaneously estimate its absolute position”; also see ([0088]: “the set path may be provided so that a user using the road guidance service passes through only regions through which the user is capable of smoothly passing, thereby enhancing convenience of the user”); and 
control the transceiver to transmit, to another device, information identifying a second landmark, from the set of landmarks, corresponding to a second position of the object in the space ([0098]: “the first airport robot 100_1 may transmit information about an arrival estimation time to the second airport robot 1002, and the second airport robot 100_2 may move to a start position of the second path” wherein the regions (1 through 9) in the airport reads on landmarks and the second position of the object is the meeting point of the first airport robot with the second airport robot where the user (object) is to be transferred).

In regards to claim 2, Park discloses the robot of claim 1, wherein the processor, when determining the initial position of the object, is further configured to direct a field of view of the sensor towards a potential position of the object ([0098]: “robot 1002 may move to a start position… the first airport robot 100_1 may transmit information about an arrival estimation time to the second airport robot 1002, and the second airport robot 100_2 may move to a start position of the second path, based on the arrival estimation time of the first airport robot” wherein the arrival time and position of the user reads initial position of the object).

In regards to claim 3, Park discloses the robot of claim 1, wherein the processor is further configured to: 
receive information identifying a third landmark corresponding to a position where the object was last detected in another space ([0109]: “the third airport robot 100_3 disposed in the third region 603 including a third path corresponding to a path next to the second path”), and 
determine the initial position based on the third landmark ([0104-0110]: “the second airport robot 100_2 is performing a road guidance operation on the second path, the third airport robot 100_3 disposed in the third region 603 including a third path corresponding to a path next to the second path may move to a start position (i.e., a position between the first path and the third path) of the third path”).

In regards to claim 4, Park discloses the robot of claim 3, wherein the processor is further configured to determine whether the third landmark corresponds to one of the set of landmarks ([0090]: “the first airport robot 100_1 may set a path PATH3 from a current position P1 to a destination P2, based on a state of each of the regions where the airport robots 100_2 to 100_9 are respectively disposed…the controller 150 may set the path PATH3 which is provided in the first region 601, the second region 602, the third region 603, the fourth region 604, the ninth region 609, and the eighth region 608. [0091] That is, the first airport robot 100_1 may set a path provided in regions which enable a user to smoothly pass therethrough, based on a region state received from each of the airport robots”).

In regards to claim 5, Park discloses the robot of claim 1, wherein the processor is further configured to: 
determine a sound source location of an sound associated with the object, and determine the initial position based on the sound source location ([0046]: “the WIFI SSID 163 may analyze WIFI signal strength to perform position recognition on a specific object or the airport robot. The microphone board 164 may receive a plurality of microphone signals, process a sound signal into sound data which is a digital signal, and analyze a direction of the sound signal and a corresponding sound signal” where analysis of sound signal for position recognition can also include initial position of object considering when the sound signal is received).

In regards to claim 6, Park discloses the robot of claim 1, wherein the processor is further configured to update the information on the set of landmarks based on a landmark corresponding to the initial position ([0054]: “The relative position recognition unit 231 may correct a movement amount of the airport robot through an RGM mono sensor 232, calculate a movement amount of the airport robot for a certain time, and recognize an ambient environment of the airport robot”; see [0062]: “the server 300 may change regions at every certain time, based on various information (for example, a flight schedule, a region-based user density, etc.) about the airport”; also see [0123]: “For example, referring to the embodiments illustrated in FIGS. 6 and 10, the third airport robot 100_3 may receive state information from the seventh airport robot 100_7 while performing a road guidance service corresponding to the third path, included in the third region 603, of the path PATH1 to the destination. When the received state of the seventh airport robot 100_7 is changed from a standby state to a guidance state or a charging state, the third airport robot 100_3 may determine that the seventh airport robot 100_7 cannot provide a road guidance service. Based on a result of the determination, the third airport robot 100_3 may change a currently set path PATH1 to a path (for example, the path PATH3 of FIG. 10) which does not pass through the seventh region 60” wherein the arrival time/position of the user reads initial position of object and any update due to that information would correspond to initial positioning).

In regards to claim 7, Park discloses the robot of claim 1, wherein the processor is further configured to move a field of view of the sensor according to the movement of the object to determine the at least one first landmark ([0096]: “the first airport robot 100_1 may periodically check, by using the object recognition unit 170 or the like, whether a user follows the first airport robot 100_1 while moving. When it is checked that the user follows the first airport robot 100_1, the first airport robot 100_1 may continually move along the first path”).

In regards to claim 8, Park discloses the robot of claim 1, wherein the processor is further configured to determine a series of the first landmarks corresponding to first positions of the object during the movement of the object ([0061]: “the airport 600 is divided into first to ninth regions 601 to 609, each of the plurality of airport robots 100_1 to 100_9 may be disposed in one region” where each region reads on landmark”; also see [0012]: “each of airport robots may be disposed in one of a plurality of regions of airport and may perform a road guidance service in a disposed region. In a case where a path to a destination based on a road guidance request of a user is set in a plurality of regions, airport robots provide the road guidance service to the user by using a relay manner, thereby providing an effect where an efficient road guidance service is possible without deviating from a disposed region”).

In regards to claim 9, Park discloses the robot of claim 1, wherein the processor is further configured to determine, as the second landmark, a last detected one of the at least one first position of the object ([0097-0098]: “While the first airport robot 100_1 is performing road guidance, the second airport robot 1002 disposed in a second region adjacent to the first region may move to a position between the first path and the second path for performing a road guidance operation on the second path provided in the second region (S50). [0098] The second airport robot 1002 may move to a start position (i.e., a position between the first path and the second path) of the second path, for performing a road guidance operation on the second path, included in the region, of the path to the destination. According to an embodiment, the first airport robot 100_1 may transmit information about an arrival estimation time to the second airport robot 1002, and the second airport robot 100_2 may move to a start position of the second path, based on the arrival estimation time of the first airport robot”).


In regards to claim 10, Park discloses the robot of claim 1, wherein the processor is further configured to generate a visual map of the space based on the information on the set of landmarks ([Fig. 4 & 0048]: “the position recognition unit 180 may include a stereo board (B/D) 181, a light detection and ranging (LIDAR) 182, and a simultaneous localization and mapping (SLAM) camera 183. The SLAM camera 183 may implement simultaneous position tracing and mapping technology. The airport robot may detect ambient environment information by suing the SLAM camera 183 and may process obtained information to generate a map corresponding to a duty performing space and simultaneously estimate its absolute position”; also see [0055]: “The map division module 243 may calculate in real time an area which is to be managed by each of a plurality of airport robots”).


In regards to claim 11, Park discloses the robot of claim 10, wherein the processor is further configured to update the visual map at least one of periodically or according to a change in a location of the robot ([0048]: “a simultaneous localization and mapping (SLAM) camera 183. The SLAM camera 183 may implement simultaneous position tracing and mapping technology. The airport robot may detect ambient environment information by suing [sic] the SLAM camera 183 and may process obtained information to generate a map corresponding to a duty performing space and simultaneously estimate its absolute position”; also see [0055]: “The map division module 243 may calculate in real time an area which is to be managed by each of a plurality of airport robots” where simultaneous, ambient and real time reads on updating with respect to change in location of robot).

In regards to claim 12, Park discloses the robot of claim 1, wherein the information on the set of landmarks includes, for each of the landmarks: 
an identifier of the landmark ([abstract]: “guidance information including the set path, transmit the generated guidance information to each of other robots to communicate with the robot, and perform a road guidance operation corresponding to at least one path of the set path” where a controller configured to generate guidance information on each robot reads on identifier), 
information on at least one other robot that shares the landmark ([0061-0062]: “two or more airport robots may be disposed in a specific region… the server 300 may change regions at every certain time, based on various information (for example, a flight schedule, a region-based user density, etc.) about the airport 600”), 
information identifying a number of times the object is detected at the landmark ([0085]: “The state information about the region may include a degree of congestion based on the number or density of users in a corresponding region”), and 
information on a position of the landmark ([Fig.4], [0061]: “airport 600 is divided into first to ninth regions 601 to 609, each of the plurality of airport robots 100_1 to 100_9 may be disposed in one region. In detail, a server 300 may perform an operation of dividing the airport 600 into a plurality of regions 601 to 609 and may perform an operation of placing at least one airport robot 100 in each of divided regions. In FIG. 4, one airport robot is illustrated as being disposed in each of the regions 601 to 609, but according to an embodiment, two or more airport robots may be disposed in a specific region”; also see [0054]: “the airport robot according to another embodiment of the present invention may include a position recognition unit 230. The position recognition unit 230 may include a relative position recognition unit 231 and an absolute position recognition unit”).

Claims 13 through 18 correspond in scope with claims 1 through 12 and are similarly rejected.

In regards to claim 19, Park discloses the robot system of claim 17, 
wherein the object moves from the first space to the second space (Fig. 5 & [0088]: “the set path may be provided so that a user using the road guidance service passes through only regions through which the user is capable of smoothly passing, thereby enhancing convenience of the user”; also see [0098]: “robot 1002 may move to a start position… the first airport robot 100_1 may transmit information about an arrival estimation time to the second airport robot 1002, and the second airport robot 100_2 may move to a start position of the second path, based on the arrival estimation time of the first airport robot” wherein the arrival time and position of the user reads initial position of the object), and 
wherein the second robot is configured to: 
maintain a ready state that includes moving a field of view of the second robot based on the second landmark to search for the object in the second space ([Fig 5]: Step S50-“move to position between second path and first path included in path to destination” where the robot moving and waiting till the user enters the second region in order to guide the user reads on maintaining a ready state; also see [0076-0078]: “first airport robot 100_1 may determine whether each of the airport robots 100_2 to 100_9 is capable of currently providing the road guidance service, based on the state information received from each of the airport robots 100_2 to 100_9. For example, when a state of the second airport robot 1002 is the guidance state or the charging state, the controller 150 may determine that the second airport robot 100_2 is incapable of providing the road guidance service. On the other hand, when a state of the fifth airport robot 100_5 is the standby state, the controller 150 may determine that the fifth airport robot 100_5 is capable of providing the road guidance service”); and 
switch to an active state after finding the object in the second space ([Fig 5]: Step S60-“when first airport robot arrives, perform guiding on second path” where once the user enters the second region, the airport robot activates step S60 which is “perform guiding on second path” reads on switching to an active state.

In regards to claim 20, Park discloses the robot system of claim 17, wherein as the object moves from the first space to the second space ([Fig. 5]), 
the first robot is further configured to suspend interaction between the first robot and the object when the object moves from the first space to the second space ([Fig. 5]: Step-S70 “return to reference position” & [0053]: “A planning module 226 may determine a start time and an end time/action for a specific operation of the airport robot according to the command transferred from the state machine module 225 and may calculate a path through which the airport will move” where an airport robot guide end time reads on a suspended interaction), and 
the second robot is configured to interact with the object when the object moves from the first space to the second space ([Fig. 5]: Steps S50 & S60-“when first airport robot arrives, perform guiding on second path” where once the user enters the second region, the airport robot activates step S60 which is “perform guiding on second path”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSHMEEN J KHAN whose telephone number is (571)272-1431. The examiner can normally be reached Telework: Typically Monday-Friday 7:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUSHMEEN J KHAN/Examiner, Art Unit 3664                                                                                                                                                                                                        


/Nicholas Kiswanto/Primary Examiner, Art Unit 3664